Case 6:20-cv-01209-RBD-LRH Document 14 Filed 08/24/20 Page 1 of 1 PageID 57




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

TAVIA WAGNER,

                       Plaintiff,

v.                                                    Case No: 6:20-cv-1209-Orl-37LRH

SAIRAM 300 LLC and
SIDDHIVINAYAK 620 LLC,

                 Defendants.
___________________________________

                                    ENTRY OF DEFAULT

       Pursuant to Fed.R.Civ.P. 55(a), default is entered against the defendant SAIRAM 300

LLC in Orlando, Florida on the 24th day of August, 2020.



                                           ELIZABETH M. WARREN, CLERK


                                           s/LJ, Deputy Clerk


Copies furnished to:

Counsel of Record
